Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see page 5-12, filed on 12/21/2020, with respect to 112(a) and 102/103 rejections, has been fully considered and is persuasive. The 112(a) and 102/103 rejections have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-9 directed to an invention non-elected without traverse.  Accordingly, claims 8-9 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-9: cancelled.


Allowable Subject Matter
Claims 1-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 directs to a method for heat treating a metal component comprising a) heating the component in a first furnace; b) moving the component into a temperature control station; c) cooling at least one first sub-region of the component in the temperature control station, wherein a temperature difference is set between the at least one first sub-region and at least one second sub- region of the component; d) moving the component from the temperature control station into a second furnace; and e) heating at least the at least one first sub-region of the component in the second furnace by at least 200 K.   There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Gockel et al (EP2548975A1).  Gockel teaches a method of producing a metallic molded board.  However, Gockel does not teach the second furnace.

Conclusion
Claims 1-7 and 10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734